Citation Nr: 1103394	
Decision Date: 01/26/11    Archive Date: 02/01/11

DOCKET NO.  09-43 955	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for diabetes 
mellitus, type II, to include as due to herbicide exposure.

2.  Entitlement to service connection for diabetes mellitus, type 
II, to include as due to herbicide exposure.

3.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a left below the 
knee amputation (BKA), to include as secondary to diabetes 
mellitus, type II.

4.  Entitlement to service connection for a left BKA, to include 
as secondary to diabetes mellitus, type II.

5.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for impotence, to 
include as secondary to diabetes mellitus, type II.

6.  Entitlement to service connection for impotence, to include 
as secondary to diabetes mellitus, type II.

7.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for poor circulation 
of the right foot, now claimed as a right BKA, to include as 
secondary to diabetes mellitus, type II.

8.  Entitlement to service connection for poor circulation of the 
right foot, now claimed as a right BKA, to include as secondary 
to diabetes mellitus, type II.

9.  Entitlement to service connection for a bilateral eye 
disability, to include as secondary to diabetes mellitus, type 
II.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.H. Donnelly, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 
2002).

The Veteran served on active duty with the United States Air 
Force from April 1955 to February 1966

These matters come before the Board of Veterans' Appeals (Board) 
on appeal from an October 2008 rating decision by a United States 
Department of Veterans Affairs (VA) Regional Office (RO), which 
declined to reopen previously denied claims and denied 
entitlement to the benefits sought.

The issue with regard to the right lower extremity has been 
recharacterized to reflect the advancement of the previously 
denied circulatory problem of the foot to a BKA.

The Veteran testified at a December 2010 hearing before the 
undersigned at the Board's Washington, DC, offices.  A transcript 
of the hearing is associated with the claims file.

The issues of service connection for impotence, right BKA, and a 
bilateral eye disability is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Service connection for diabetes mellitus, type II, was denied 
in an October 2002 rating decision on the ground that no nexus to 
service was shown where there was no showing of herbicide 
exposure in Vietnam; the Veteran initiated, but did not perfect 
an appeal on this issue.  The denial became final in October 
2003.

2.  Service connection for left BKA, impotence, and right foot 
circulatory problems was denied in a July 2002 rating decision on 
the ground that that no nexus to service was shown where 
underlying diabetes was not service connected; the Veteran 
initiated, but did not perfect appeals on these issues.  The 
denials became final in July 2003.

3.  Evidence received since July 2002 and October 2002 has not 
been previously considered by agency decision makers, is not 
cumulative or redundant of evidence already of record, relates to 
an unestablished fact, and raises the reasonable possibility of 
substantiating the claims.

4.  The Veteran served on temporary duty in Vietnam as part of 
Project Easy Apple in 1965; he is presumed to have been exposed 
to herbicides.

5.  The Veteran is currently diagnosed with type II diabetes 
mellitus.

6.  Left BKA is shown by competent and credible evidence to be 
related to diabetes mellitus.


CONCLUSIONS OF LAW

1.  The criteria for reopening of a claim of service connection 
for diabetes mellitus, type II, have been met.  38 U.S.C.A. 
§ 5108 (West 2002 & Supp. 2010); 38 C.F.R. § 3.156 (2010).

2.  The criteria for reopening of a claim of service connection 
for left BKA have been met.  38 U.S.C.A. § 5108 (West 2002 & 
Supp. 2010); 38 C.F.R. § 3.156 (2010).

3.  The criteria for reopening of a claim of service connection 
for impotence have been met.  38 U.S.C.A. § 5108 (West 2002 & 
Supp. 2010); 38 C.F.R. § 3.156 (2010).

4.  The criteria for reopening of a claim of service connection 
for poor circulation of the right foot, now claimed as right BKA, 
have been met.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2010); 
38 C.F.R. § 3.156 (2010).

5.  The criteria for service connection of diabetes mellitus, 
type II, have been met.  38 U.S.C.A. §§ 1110, 1113, 1116, 5107 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 
(2010).

6.  The criteria for service connection of left BKA have been 
met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2010); 
38 C.F.R. §§ 3.102, 3.303, 3.310 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

In light of the favorable action taken herein, discussion of 
whether VA has met its duties of notification and assistance is 
not required, and deciding the appeal at this time is not 
prejudicial to the Veteran. 

II.  New and Material Evidence

Governing regulations provide that an appeal consists of a timely 
filed notice of disagreement in writing and, after a statement of 
the case has been furnished, a timely filed substantive appeal.  
38 C.F.R. § 20.200.  Rating actions from which an appeal is not 
timely perfected become final.  38 U.S.C.A. § 7105; 38 C.F.R. 
§ 20.1103.  

A final decision cannot be reopened unless new and material 
evidence is presented.  38 U.S.C.A. § 5108.  The Secretary must 
reopen a finally disallowed claim when new and material evidence 
is presented or secured with respect to that claim.  Knightly v. 
Brown, 6 Vet. App. 200 (1994).  

New evidence means existing evidence not previously submitted to 
agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).  

Only evidence presented since the last final denial on any basis 
(either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence has been 
presented) will be evaluated in the context of the entire record.  
Evans v. Brown, 9 Vet. App. 273 (1996).  

For the purpose of establishing whether new and material evidence 
has been received, the credibility of the evidence, but not its 
weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 
513 (1992).  

The prior, final July and October 2002 denials of service 
connection were based on a finding that the Veteran was not shown 
to have served in Vietnam at any time, and hence was not presumed 
exposed to herbicides.  Presumptive service connection as an 
herbicide exposed Veteran was therefore not available to him in 
connection with his claim of service connection for diabetes 
mellitus.  As that condition was not service connected, no other 
claimed condition, all claimed as complications of diabetes, 
could be service connected.

Since the most recent final decisions, the Veteran has obtained 
and submitted copies of official reports of his unit's activities 
during 1965.  These were supplied by the United States Air 
Force's Historical Research Agency, and document participation in 
Project Easy Apple.  While names of specific participants are not 
provided, the report documents that multiple personnel were made 
available for temporary duty (TDY) in a variety of locations, 
including in Vietnam.  These men would provide maintenance 
services aboard aircraft and at enroute stations in order to 
minimize downtime.  

While the Veteran's allegations that he was on TDY in Vietnam 
were previously considered by agency decision makers, the 
documentary evidence he submitted in connection with his current 
claim were not.  They are, therefore, new.  Further, they tend to 
support his allegations of TDY, as they demonstrate that his unit 
participated in the Project Easy Apple Program and did send 
numerous individuals performing the same duties as the Veteran on 
TDY to Vietnam.  As this goes directly to the Veteran's possible 
exposure to herbicides, it is clearly relevant to the current 
claim, and must be considered material evidence.  As it favors 
the Veteran, it raises the reasonable possibility of service 
connection for diabetes and all complications thereof.

As new and material evidence has been received, the claims of 
entitlement to service connection for type II diabetes mellitus, 
left BKA, impotence, and poor circulation of the right foot may 
be reopened.

Adjudication of the veteran's claims does not end with the 
determination that new and material evidence has been received.  
These matters must now be addressed on a de novo basis.  For the 
reasons detailed in the remand section, additional development is 
required for a full and fair adjudication of some of the 
underlying service connection claims.  

III.  Service Connection

Service connection will be granted if it is shown that the 
veteran suffers from a disability resulting from personal injury 
suffered or disease contracted in the line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty, during active military service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Some diseases may be presumed to have been incurred in service, 
if they become manifest to a degree of ten percent or more within 
the applicable presumptive period and the Veteran is shown to 
have been exposed to herbicides.  Type II diabetes mellitus is a 
listed herbicide related disease for purposes of presumptive 
service connection; the condition may manifest at any time after 
herbicide exposure.  38 U.S.C.A. §§ 1116; 38 C.F.R. §§ 3.307, 
3.309.  

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service connected.  
When service connection is thus established for a secondary 
condition, the secondary condition shall be considered a part of 
the original condition.  38 C.F.R. § 3.310(a).

To establish service connection, there must be a competent 
diagnosis of a current disability; medical or, in certain cases, 
lay evidence of in-service occurrence or aggravation of a disease 
or injury; and competent evidence of a nexus between an in-
service injury or disease and the current disability.  Hickson 
v. West, 12 Vet. App. 247, 252 (1999); see Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).

Competent medical evidence is evidence provided by a person who 
is qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions.  Competent medical 
evidence may also include statements conveying sound medical 
principles found in medical treatises.  It also includes 
statements contained in authoritative writings, such as medical 
and scientific articles and research reports or analyses.  38 
C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not 
requiring that the proponent have specialized education, 
training, or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of facts or circumstances 
and conveys matters that can be observed and described by a lay 
person.  38 C.F.R. § 3.159(a)(2).  This may include some medical 
matters, such as describing symptoms or relating a 
contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with the 
veteran prevailing in either event, or whether a preponderance of 
the evidence is against the claim, in which case the claim is 
denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination, the benefit of the doubt is afforded the claimant.

A.  Diabetes Mellitus, Type II

The Veteran alleges that he served several days of TDY in Vietnam 
as a mechanic in late 1965, flying transport planes to accomplish 
on-site repairs and maintenance.

Private medical evidence from Dr. TE and ECU Physicians, as well 
as the PC Memorial Hospital document the Veteran's diagnosis with 
type II diabetes as of 1996.  He currently is shown to depend on 
insulin and restricted diet for control, and is alleged to have 
regulation of activity, and hence the condition would be 
compensable under the Rating Schedule.  38 C.F.R. § 4.119, Code 
7913.

Service personnel records do not show any service in Vietnam, or 
receipt of any awards which might indicate such service, such as 
the Vietnam Service Medal.  The records do document that he was 
stationed at Clark Air Force Base in the Philippines as of July 
1965, however, with the 1506 Support Squadron of the Military Air 
Transport Service (MATS).  He was a reciprocating engine 
mechanic.

A report from the Air Force Historical Research Agency shows that 
as part of Project Easy Apple, the Veteran's unit, as well as 
other units under the same higher command, did log numerous TDY 
days in Vietnam and at other stations.  The Project was intended 
to reduce transit times and fleet attrition; the report specifies 
that maintenance personnel were a large part of the project.

The Veteran testified in December 2010 and reiterated his 
allegations that he was one of the maintenance personnel who 
volunteered for and participated in Project Easy Apple.  On 
several occasions he flew to Saigon or Ton Son Nhut and stayed 
overnight while completing engine repairs on various aircraft.  
He was unsure of the exact dates, but recalled that the first 
time it was very hot, and later it had cooled considerably.

The Veteran is competent to report his whereabouts and duty 
stations during service, and there is nothing in the record which 
contradicts his allegations of service in Vietnam.  The objective 
evidence in fact tends to support his allegations.  The practices 
he describes are well documented, and people from his unit in his 
job, at the time he was present, were clearly involved with the 
project.  Finally, the details he provides, as with the change of 
weather over the months as a way of measuring the time between 
trips, add to the impression of credibility as they are 
consistent with the official records.  The Board finds as fact 
that the Veteran did serve some period of time in Vietnam in late 
1965.

Veterans who were physically present in Vietnam between January 
1962 and May 1975 are presumed to have been exposed to 
herbicides.  38 C.F.R. § 3.307(a)(6)(iii).  Type II diabetes 
mellitus is presumed to be related to service due to such 
exposure.  38 C.F.R. §§ 3.307(a)(6), 3.309(e).  While this 
presumption is rebuttable, 38 C.F.R. § 3.307(d), there is no 
evidence of record documenting another cause of the diabetes, and 
hence the presumption is not rebutted.

The preponderance of the evidence supports the claim; there is no 
doubt to be resolved.  Service connection for type II diabetes 
mellitus is warranted.

B.  Left BKA

Private treatment records from ECU physicians and PC Memorial 
hospital document that in December 2001, the Veteran underwent a 
left BKA for infection and gangrene related to diabetes.  Doctors 
specify that the treatment was required for a "diabetic foot 
infection." 

As the diabetes is determined to be related to service on the 
basis of presumption for herbicide exposed Veterans, any 
condition secondary to diabetes is also service connected.  
38 C.F.R. § 3.310.  There is no evidence of record indicating any 
other underlying cause for the amputation of the left leg below 
the knee.

The preponderance of the evidence supports the claim; there is no 
doubt to be resolved.  Service connection for a left BKA as 
secondary to type II diabetes mellitus is warranted.


ORDER

New and material evidence having been submitted, reopening of the 
claim of service connection for diabetes mellitus, type II is 
granted.

Service connection for diabetes mellitus, type II, is granted.

New and material evidence having been submitted, reopening of the 
claim of service connection for left BKA is granted.

Service connection for left BKA is granted.

New and material evidence having been submitted, reopening of the 
claim of service connection for impotence is granted.

New and material evidence having been submitted, reopening of the 
claim of service connection for poor circulation of the right 
foot, now claimed as a right BKA, is granted.


REMAND

With respect to the remaining disabilities claimed as secondary 
to diabetes mellitus, the evidence of record fails to demonstrate 
medical diagnoses, or opinions or findings establishing a nexus 
between impotence, right BKA, and eye disabilities and service 
connected diabetes mellitus.

The Veteran is competent to indicate the presence of the 
currently claimed disabilities, as they are readily observable 
regardless of any specialized medical knowledge or training.  He 
is not competent, however, to relate the disabilities to his 
service connected diabetes; such is not an instance of a 
cause/effect relationship open to lay observation, as a broken 
limb following a car accident would be.  Layno v. Brown, 6 Vet. 
App. 465 (1994); Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

Therefore, on remand, examinations are required in order to 
obtain specific diagnoses related to impotence, amputation of the 
right leg below the knee, and any vision disability, and to 
obtain medical opinions on their respective etiologies.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited 
handling is required.)

1.  Schedule the Veteran for a VA 
genitourinary examination.  The claims folder 
must be reviewed in conjunction with the 
examination.  The examiner should state 
whether the Veteran currently has erectile 
dysfunction/impotence, and should opine as to 
whether such is at least as likely as not 
caused or aggravated by service connected 
diabetes mellitus.

A full and complete rationale for all 
opinions expressed is required.  If the 
examiner feels that the requested opinion 
cannot be rendered without resorting to 
speculation, the examiner should state 
whether the need to speculate is caused by a 
deficiency in the state of general medical 
knowledge (i.e. no one could respond given 
medical science and the known facts) or by a 
deficiency in the record or the examiner 
(i.e. additional facts are required, or the 
examiner does not have the needed knowledge 
or training).

2.  Schedule the Veteran for a VA arteries 
and veins examination, or residuals of 
amputation examination.  The claims folder 
must be reviewed in conjunction with the 
examination.  The examiner should opine as to 
whether the Veteran's right below knee 
amputation was at least as likely as not 
caused or aggravated by service connected 
diabetes mellitus, to include discussion of 
any circulatory problems of the right lower 
extremity.

A full and complete rationale for all 
opinions expressed is required.  If the 
examiner feels that the requested opinion 
cannot be rendered without resorting to 
speculation, the examiner should state 
whether the need to speculate is caused by a 
deficiency in the state of general medical 
knowledge (i.e. no one could respond given 
medical science and the known facts) or by a 
deficiency in the record or the examiner 
(i.e. additional facts are required, or the 
examiner does not have the needed knowledge 
or training).

3.  Schedule the Veteran for a VA eye 
examination.  The claims folder must be 
reviewed in conjunction with the examination.  
The examiner should identify all current 
disabilities of the left and right eyes, and 
should opine as to whether any diagnosed 
condition is at least as likely as not caused 
or aggravated by service connected diabetes 
mellitus.

A full and complete rationale for all 
opinions expressed is required.  If the 
examiner feels that the requested opinion 
cannot be rendered without resorting to 
speculation, the examiner should state 
whether the need to speculate is caused by a 
deficiency in the state of general medical 
knowledge (i.e. no one could respond given 
medical science and the known facts) or by a 
deficiency in the record or the examiner 
(i.e. additional facts are required, or the 
examiner does not have the needed knowledge 
or training).

4.  Review the claims file to ensure that all 
of the foregoing requested development is 
completed, and arrange for any additional 
development indicated.  Then readjudicate the 
claims on appeal.  If any of the benefits 
sought remain denied, issue an appropriate 
SSOC and provide the veteran and his 
representative the requisite period of time 
to respond.  The case should then be returned 
to the Board for further appellate review, if 
otherwise in order.  No action is required of 
the appellant unless he is notified.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).




______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


